Name: Decision (EU, Euratom) 2018/1150 of the representatives of the Governments of the Member States of 25 July 2018 appointing a Judge to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2018-08-20

 20.8.2018 EN Official Journal of the European Union L 209/1 DECISION (EU, Euratom) 2018/1150 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 25 July 2018 appointing a Judge to the Court of Justice THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 14 Judges and 5 Advocates-General of the Court of Justice are due to expire on 6 October 2018. Appointments to these posts should therefore be made for the period beginning on 7 October 2018. (2) The term of office of these Judges and Advocates-General will be six years. (3) Mr Nuno JosÃ © CARDOSO DA SILVA PIÃ ARRA has been nominated for the post of Judge of the Court of Justice. (4) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Nuno JosÃ © CARDOSO DA SILVA PIÃ ARRA to perform the duties of Judge of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 Mr Nuno JosÃ © CARDOSO DA SILVA PIÃ ARRA is hereby appointed Judge of the Court of Justice for the period from 7 October 2018 to 6 October 2024. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 25 July 2018. The President N. MARSCHIK